DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species IX (corresponding to figure 11 & claims 1, 4, 7-8 & 12) in the reply filed on 9/22/2021 is acknowledged.
Claims 2-3, 5-6, 9-11, & 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.
Further claim 13 is withdrawn from consideration because the subject matter of the independent claim corresponded to non-elected species XVIII corresponding to figure 22 [see “functional module” limitations].
Thus, claims 1, 4, 7-8, & 12 will be examined.  Claims 2-3, 5-6, 9-11, & 13-14 will be withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 3/3/2021, & 8/2/2021 are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, & 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. (US 20200176539).
As to claim 1, Sung discloses a display panel [abstract & figs. 1, 2a, 4, & 7], comprising:
a non-display area (first non-display area nda1) [figs. 1, 2a, 4, & 7], a display area (display area da) [figs. 1, 2a, 4, & 7] surrounding the non-display area, and a plurality of first signal wirings (data lines dl & more data lines dl’) [figs. 1, 2a, 4, & 7] arranged along a first direction (column direction) [figs. 2a, 4, & 7], wherein: 
the non-display area includes a first non-display area (first non-display area nda1 between first area oa1 & second area oa2) [figs. 2a, 4, & 7 & para. 87], a second non-display area (first non-display area nda1 between first oa1 & display area da or second area oa2 & display area da) [figs. 2a, 4, & 7 & para. 87] and at least two through-holes (first area oa1 & second oa2) [figs. 2a & 7 & para. 87]; 
the at least two through-holes are arranged along the first direction (first area oa1 & second oa2 arranged along data lines dl) [figs. 1, 4, & 7];
the first non-display area is located between two adjacent through-holes of the at least two through-holes (first non-display area nda1 between first area oa1 & second oa2) [figs. 2a & 7];
the second non-display area is located between the at least two through-holes and the display area (first non-display area nda1 between first oa1 & display area da or second area oa2 & display area da) [figs. 2a & 7]; 
the plurality of first signal wirings include a plurality of first sub-signal wirings (data lines dl & more data lines dl’ in display da) [figs. 2a & 7] and a plurality of first cross-lines (data lines dl & more data lines dl’ in first non-display area nda1) [figs. 2a & 7]; 

the plurality of first cross-lines are disposed in the non-display area (data lines dl & more data lines dl’ in first non-display area nda1) [figs. 2a & 7]; 
each of two ends of each of the plurality of first cross-lines is connected to one first sub-signal wiring of the plurality of first sub-signal wirings (data lines dl & more data lines dl’ form lines that run across both first non-display area nda1 & display area da) [figs. 2a & 7];
a number of first cross-lines of the plurality of first cross-lines in the first non-display area is M (signal line sgl (8) provide data signal via data line dl & more data lines dl’ in first non-display area nda1 between first area oa1 & second area oa2) [figs. 2a & 7 & para. 86]; 
a number of first cross-lines of the plurality of first cross-lines in the second non-display area is N (signal line sgl (2) provide data signal via data line dl & more data lines dl’ in first non-display area nda1 between first area oa1 & display area da or second area oa2 and display area da) [figs. 2a & 7]; and
M is greater than N [figs. 2a & 7].
As to claim 4, Sung discloses the display panel according to claim 1, further comprising:
a plurality of second signal wirings arranged along a second direction intersecting the first direction (scan line sl) [figs. 7 & para. 107], wherein: 
the plurality of second signal wirings includes a plurality of third sub-signal wirings (scan line sl in display area da) [figs. 7] and a plurality of second cross-lines (scan line sl inside first non-display area nda1) [figs. 7]; 
the plurality of third sub-signal wirings are disposed in the display area (scan line sl in display area da) [figs. 7]; 
the plurality of second cross-lines are disposed in the non-display area (scan line sl inside first non-display area nda1) [figs. 7]; and 
each of two ends of a second cross-line of the plurality of second cross-lines is connected to a third sub-signal wiring of the plurality of third sub-signal wirings (scan sl bridges across display area da and first non-display area nda1) [fig. 7].
As to claim 12, Sung discloses the display panel according to claim 1, wherein: 

the first direction is a column direction of the display panel, and the plurality of first signal lines include one or more of data signal lines, and positive power source voltage signal lines [figs. 7 & 2a].

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park et al. 			(US 20200013834).
Park et al. 			(US 20190319212).
Park et al. 			(US 20200176551).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/DAVID TUNG/Primary Examiner, Art Unit 2694